        Case 4:19-cv-01174-YGR Document 57 Filed 05/15/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES

 Date: 5/15/2020               Time: 9:15am-10:35am       Judge: YVONNE
                                                          GONZALEZ ROGERS
 Case No.: 19-cv-01174-YGR     Case Name: VTT Technical Research Centre of Finland Ltd.
                               v. SiTime Corporation

Attorney for Plaintiff: William Woodford, Michael Headley
Attorney for Defendant: David Jakopin , Matthew Hindman; Kenneth Keller
Aaron Partridge; Vinod Menon and Rajesh Vashist SiTime Company Representatives

 Deputy Clerk: Frances Stone                     Court Reporter: Pam Hebel.


                                    PROCEEDINGS
Claim Construction Hearing via Zoom Video Webinar- HELD
